

115 S577 RS: Providing Accountability Through Transparency Act of 2017
U.S. Senate
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 157115th CONGRESS1st SessionS. 577[Report No. 115–120]IN THE SENATE OF THE UNITED STATESMarch 8, 2017Mr. Lankford (for himself, Mr. Risch, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 28, 2017Reported by Mr. Johnson, with an amendmentInsert the part printed in italicA BILLTo require each agency, in providing notice of a rule making, to include a link to a 100 word plain
			 language summary of the proposed rule.
	
 1.Short titleThis Act may be cited as the Providing Accountability Through Transparency Act of 2017. 2.Requirement to post a 100 word summary to regulations.govSection 553(b) of title 5, United States Code, is amended—
 (1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (3) the following:  (4)the Internet address of a summary of not more than 100 words in length of the proposed rule, in plain language, that shall be posted on the Internet website under section 206(d) of the E-Government Act of 2002 (44 U.S.C. 3501 note) (commonly known as regulations.gov)..June 28, 2017Reported with an amendment